         Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 1 of 24



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 JILL A.R. CADIGAN,                                  *
                                                     *
                Plaintiff,                           *
                                                     *
                v.                                   *
                                                          Civil Action No. 1:19-cv-11462-ADB
                                                     *
 ALIGN TECHNOLOGY, INC. and                          *
 LANCE JOHNSON,                                      *
                                                     *
               Defendants.                           *
                                                     *

      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION TO DISMISS

BURROUGHS, D.J.

       On April 25, 2019, Plaintiff Jill Cadigan (“Plaintiff”) filed a complaint in Plymouth

County Superior Court alleging that Align Technology, Inc. (“Align”) and her supervisor, Lance

Johnson (“Johnson” and, collectively, “Defendants”) discriminated against her on the basis of

gender and age (Counts I and II), retaliated against her and subjected her to a retaliatory work

environment (Counts III and VI), and subjected her to a hostile work environment on the basis of

her gender and age (Counts IV and V). [ECF No. 16 (“Amended Complaint” or “Am. Compl.”)

¶¶ 96–143]. On July 3, 2019, Align removed the case to federal court. [ECF No. 1].

       Presently before the Court is Defendants’ motion to dismiss Plaintiff’s First Amended

Complaint. [ECF No. 17]. For the reasons set forth below, the motion to dismiss, [ECF No. 17],

is DENIED.




                                                 1
         Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 2 of 24



I.     BACKGROUND

       A.      Factual Allegations

       The following facts are drawn from the first amended complaint, [Am. Compl.], the well-

pleaded allegations of which are taken as true for the purpose of evaluating the motion, see

Ruvio v. Wells Fargo Bank, N.A., 766 F.3d 87, 90 (1st Cir. 2014).

       Align is a “global medical device company” that is headquartered in Santa Clara,

California. [Am. Compl. ¶ 5]. Plaintiff was hired by Align as a “Territory Manager” in January

2000. [Id. ¶ 6]. Johnson was Plaintiff’s direct manager between November 2007 and January

2015. [Id. ¶ 8]. Johnson “made disparaging statements about Plaintiff being a working mother,

[including] questioning whether it was even appropriate for her to work at all, and even asking a

colleague: ‘Doesn’t her husband work?’” [Id. ¶ 10]. For example, Johnson “expressed

incredulity” when Plaintiff told him that “she was involved in her children’s school activities and

other domestic activities consistent with the traditional role of married women,” [id. ¶ 11], and

“disparaged Plaintiff” for not socializing with her coworkers “because she did not like to play

golf or stay out after hours and drink,” [id. ¶ 12].

       In January 2014, Johnson “placed [Plaintiff] on a performance plan when her

performance was objectively similar and even superior to that of [male employees] not placed on

plans.” [Id. ¶ 27]. Plaintiff, believing that the tactic was motivated by a desire to force out

female employees who were over the age of forty, [id. ¶ 28], contacted Align’s Director of

Human Resources (the “HR Director”) to initiate an internal discrimination charge and to

challenge the performance plan, [id. ¶¶ 41, 42]. The HR Director assured Plaintiff that Align’s

policy required that her charge be kept confidential and that any reprisals or retaliation for her

making the charge would violate Align’s policy and the law. [Id. ¶¶ 42–43]. Plaintiff told the




                                                   2
         Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 3 of 24



HR Director that “she was concerned [Johnson] had unfairly evaluated her work in comparison

to [male] team members” out of a desire to get rid of her. [Id. ¶ 46]. The HR Director said that

Johnson maintained that she was “at the bottom of every performance ‘metric,’” but allowed

Plaintiff to provide data to show that Johnson’s assertions were false. [Id. ¶ 47].

        In January 2014, Plaintiff prepared a twelve-page letter (the “Internal Complaint”) citing

numerous statistics measuring her performance against similarly situated territory managers,

which she believed established that Johnson had unfairly evaluated her work, [id. ¶ 48], and

supported her contention that she was receiving disparate treatment because she was the only

female employee in her sales region, [ECF No. 16-1 at 6]. The Internal Complaint compared

Plaintiff to two men on her team, Jim Fasino (“Fasino”) and Michael Anistasi (“Anistasi”),

among others. [Id.; Am. Compl. ¶ 49]. On January 12, 2014, Plaintiff emailed the Internal

Complaint to both the HR Director and Align’s Executive Team. [Am. Compl. ¶ 50].

        On January 17, 2014, at Align’s annual sales meeting in Boca Raton, Florida, “Plaintiff

told [the HR Director] that she believed that [Johnson’s] mistreatment of her was fueled by

gender-based and age-based animus,” citing previous examples of Johnson’s discrimination. [Id.

¶ 51]. Plaintiff told the HR Director that “Johnson’s hostility toward her intensified when she

turned [forty-nine].” [Id. ¶ 52]. Align’s CEO joined the conversation and informed Plaintiff that

he had read the Internal Complaint, but “could not comment on it . . . [and] hoped it would be

rectified . . . .” [Id.]. The CEO further stated to Plaintiff, “You’ve been an important part of this

company for a long time,” and, “I hope we can all put this behind us.” [Id.]. The HR Director

“promised to investigate [the] charges” and reiterated that it “would remain confidential . . . .”

[Id. ¶ 53].




                                                  3
         Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 4 of 24



       Three weeks later, when Plaintiff asked Johnson about her performance plan, he said,

“that little report you wrote made that go away.” [Am. Compl. ¶ 54]. In addition to knowing

about the Internal Complaint, Johnson also disclosed it to Anistasi, one of the male coworkers

whom Plaintiff had referenced as a comparison, [id. ¶¶ 49, 79], and encouraged Anistasi to treat

Plaintiff poorly, [id. ¶¶ 75, 76, 79]. In May 2014, Anistasi “began expressing hostility toward

[Plaintiff],” [id. ¶ 55], including failing to return her phone calls for several weeks and shunning

her at both a business dinner and a company meeting, despite Plaintiff’s repeated attempts to

determine why he was upset with her, [id. ¶¶ 56–57]. In August 2014, Anistasi told Plaintiff, “I

was a loyal friend to you, you are all out for yourself, and I can’t share why I am upset, because

someone will get fired. So I won’t discuss it with you.” [Id. ¶ 57]. He also told her to “[t]hink

about what [she] did.” [Id. ¶ 59]. Plaintiff asked another employee, Fasino, if he knew why

Anistasi was upset. [Id. ¶ 60]. Fasino said that, though he knew, he “could not tell her because

revealing [that information] would subject another employee to discipline.” [Id.]. Fasino told

Plaintiff that he was not upset with her and encouraged her “to work out the problem with

[Anistasi].” [Id.].

       When Plaintiff once again tried to address the issue with Anistasi, he made disparaging

comments about her work and told her that the rest of the sales team had discussed the issue and

agreed that her work was inadequate. [Am. Compl. ¶¶ 61–63]. He then told Plaintiff to

apologize to the team, which she did. [Id. ¶ 63]. When she called to apologize, her fellow team

members “expressed puzzlement . . . .” [Id.]. Additionally, Anistasi claimed that some of the

doctors with whom Plaintiff worked did not like her and talked about her behind her back. [Id.

¶ 64 (claiming that Anistasi told Plaintiff, “[e]ven people you think like you don’t,” “[y]ou’d be

shocked to find out who doesn’t like you,” and, “[t]hey . . . are people with whom you consider




                                                  4
         Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 5 of 24



yourself to have good relationships”)]. Anistasi also falsely asserted that a customer hated

Plaintiff, and sarcastically thanked her for her performance. [Id. ¶¶ 66–67].

        In 2015, Johnson assigned Plaintiff and Anistasi a joint project, knowing that the

assignment “would subject Plaintiff to extreme hostility from [Anistasi].” [Am. Compl. ¶ 77].

When Plaintiff requested that she be reassigned, Johnson declined. [Id.]. Johnson repeatedly

asked Plaintiff if she was aware of why Anistasi would refuse to work with her and was

incredulous when she said that she did not. [Id. ¶ 78]. Anistasi continued to refuse to work with

Plaintiff and insisted that they complete their assignment separately. [Id.].

        In May 2016, Anistasi told Plaintiff that “she was good at her job, [but] she was a

‘horrible person.’” [Am. Compl. ¶¶ 68–69]. Apparently referring to the Internal Complaint,

Anistasi claimed that Plaintiff “wrote a report that threw [him] under the bus. Trying to save

[her] own job, [she] put down everybody else!” [Id. ¶ 69]. Plaintiff told Anistasi that he should

not have been aware of the Internal Complaint and asked if Johnson had disclosed it. [Id. ¶ 70].

Anistasi refused to answer. [Id.]. When Plaintiff explained that she had only talked about

Anistasi’s performance as a comparison to her own to demonstrate harassment, Anistasi claimed

that she should have made the HR Director pull the statistics rather than “throwing all [of her]

colleagues under the bus.” [Id. ¶ 71]. Anistasi said that, because of the Internal Complaint, he

could never trust Plaintiff and would never be her friend. [Id.]. He continued to treat her with

hostility. [Id. ¶ 73].

        Eventually, Johnson was replaced as Plaintiff’s manager by Jeff Melville (“Melville”).

[Am. Compl. ¶ 73]. Melville told Plaintiff that he would instruct Anistasi to stop his conduct,

and “that bullying was not permitted for any reason.” [Id. ¶ 74]. In June 2016, Anistasi sent

Plaintiff a text message apologizing for his behavior. [Id.].




                                                 5
          Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 6 of 24



         In September 2016, Plaintiff was once again put on a performance plan, this time by

Align’s Northeast Director of Sales, [Am. Compl. ¶ 80], because she had allegedly failed “to

complete record keeping related templates in a sales-based software system,” [id. ¶ 81]. Plaintiff

had in fact “completed her recordkeeping responsibilities.” [Id. ¶ 83]. Further, Plaintiff claims

that the Director knew that “similarly situated employees had also not complied with the record

keeping activities, and that within the company, compliance with the task was considered at most

a minor, administrative responsibility” for which “non-compliance could not result in

discipline.” [Id. ¶ 82]. Plaintiff claims that she was put on the plan due to Align’s ongoing

animus toward female employees over the age of forty and in retaliation for her earlier Internal

Complaint. [Id. ¶ 83]. Melville apologized for having to put Plaintiff on a performance plan,

“emphasiz[ing] that he had not made the decision . . . [and] had no choice in the matter.” [Id.

¶ 84].

         Plaintiff alleges that her experience was not isolated, but that Johnson and other senior

male managers “promoted, participated in, and condoned a spring break-like corporate culture of

drunkenness and ‘womanizing’” and regularly had sexual relationships with female employees.

[Am. Compl. ¶ 13]; see also [id. ¶ 25 (stating that one manager had sexual relationships with

three employees under his supervision and another manager had sexual relationships with two

employees)]. At social events, including Align’s National Sales Meeting and Summer meeting,

“senior male managers regularly drank excessively” and made sexual overtures toward female

employees . . . .” [Id. ¶ 15]. At a 2016 Sales Meeting, the Director of Northeast sales spanked a

female employee. [Id. ¶ 19]. When another employee questioned the Director about the

incident, the Director shrugged off the conduct and told the employee he had spanked to “have

another drink.” [Id. ¶ 20]. Additionally, supervisors compared the name of a female employee




                                                  6
         Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 7 of 24



to a slang term for genitalia. [Id. ¶ 22]. Though the incidents were reported, nothing came of the

reports. [Id. ¶¶ 21, 22]. Further, identifying information about employees who cooperated in

making the reports was disclosed during the investigation, such that other employees criticized

those who had cooperated. [Id. ¶¶ 22, 23].

       On January 17, 2017, “Plaintiff experienced stress and anxiety so severe, that upon the

advice of her medical providers, she was forced to take a leave of absence . . . .” [Am. Compl.

¶ 90]. She never returned to Align. [Id.]. Plaintiff initiated an administrative investigation of

the allegations that form the basis of her action, [id. ¶ 91], and learned that Align had similarly

discriminated against other women over the age of forty, some of whom had previously filed

internal discrimination complaints with the company’s HR department and had left the company

after allegedly agreeing to keep the terms of their departures confidential, [id. ¶¶ 29–39].

       The administrative investigation terminated on November 15, 2018. [Am. Compl. ¶ 91].

At the administrative stage, “Align submitted a statement, signed under oath by the [HR

Director],” which claimed that the HR Director had investigated Plaintiff’s Internal Complaint,

had “met with” Plaintiff “and explained that she was unable to find any evidence of

discrimination,” and Plaintiff “said she understood and everyone moved on.” [Id. ¶ 85].

Plaintiff maintains that the meeting never took place and that the HR Director never told her that

there was no evidence of discrimination. [Id. ¶ 86].

       On May 5, 2019, at 10:50 a.m., Anistasi sent Plaintiff a text message, stating:

       Hi Jill. You’ll probably think this text is strange and coming out of the blue .. [sic]
       and it probably is. I just wanted to let u know that I’m sorry for the way I handled
       our disagreement before, it was very harsh and close minded. Hope all is well with
       u and family. And Just in case u are wondering; no I’m not drunk and I did not get
       hit in the head by a large object! Take care.




                                                  7
         Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 8 of 24



[Am. Compl. ¶ 92; ECF No. 16-2 at 2–3]. Fasino also disclosed to Plaintiff that Anistasi claimed

that Johnson had only told him about Plaintiff’s complaint so that he would retaliate against her.

[Am. Compl. ¶ 94].

       B.      Procedural History

       Plaintiff brought this action in Plymouth County Superior Court on April 25, 2019. [ECF

No. 1-1; ECF No. 16 at 33]. Align removed the case to federal court on July 3, 2019. [ECF No.

1]. Plaintiff filed her Amended Complaint on September 3, 2019, [Am. Compl.], which alleges

that Align discriminated on the basis of gender and age (Counts I and II respectively), and that

Align and Johnson retaliated against her (Count III) and created a hostile work environment

based on gender, age and in retaliation for Plaintiff’s complaints (Counts IV, V and VI

respectively). [Id. ¶¶ 96–143].

       Defendants moved to dismiss the Amended Complaint on September 17, 2019, claiming

that Plaintiff’s claims are time-barred and that she otherwise has failed to state a claim because

she does not allege an adverse employment action or that she was subjected to severe or

pervasive harassment. [ECF Nos. 17, 18]. Plaintiff opposed, [ECF No. 19], and Defendants

filed a reply, [ECF No. 23].

II.    STANDARD OF REVIEW

       In reviewing a motion to dismiss under Rule 12(b)(6), the Court must accept as true all

well-pleaded facts, analyze those facts in the light most favorable to the plaintiff, and draw all

reasonable factual inferences in favor of the plaintiff. See Gilbert v. City of Chicopee, 915 F.3d

74, 80 (1st Cir. 2019). “[D]etailed factual allegations” are not required, but the complaint must

set forth “more than labels and conclusions,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007), and must contain “factual allegations, either direct or inferential, respecting each material




                                                  8
           Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 9 of 24



element necessary to sustain recovery under some actionable legal theory,” Gagliardi v. Sullivan,

513 F.3d 301, 305 (1st Cir. 2008) (internal quotation marks omitted). The alleged facts must be

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       “To cross the plausibility threshold a claim does not need to be probable, but it must give

rise to more than a mere possibility of liability.” Grajales v. P.R. Ports Auth., 682 F.3d 40, 44–

45 (1st Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A determination of

plausibility is ‘a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.’” Id. at 44 (quoting Iqbal, 556 U.S. at 679). When reviewing a

motion to dismiss, the Court may consider documents outside of the pleadings, “‘the authenticity

of which are not disputed by the parties,’ making narrow exceptions to the general rule ‘for

official public records; for documents central to plaintiffs’ claim; or for documents sufficiently

referred to in the complaint.’” Álvarez-Maurás v. Banco Popular of P.R., 919 F.3d 617, 622–23

(1st Cir. 2019) (quoting Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993)).

III.   DISCUSSION

       Defendants argue that Plaintiff’s claims are time-barred and that, even if this action were

timely, she has failed to allege facts sufficient to demonstrate that she experienced an adverse

employment action or was subjected to severe and pervasive harassment. See generally [ECF

No. 18].

       A.      Timeliness

       Defendants first argue that Plaintiff’s claims are time-barred because some of the

allegedly discriminatory conduct took place more than three years before the complaint was

filed. [ECF No. 18 at 7–14]. Plaintiff’s claims arise under Massachusetts General Laws Chapter

151B, which provides that a civil action must be filed “not later than three years after the alleged




                                                  9
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 10 of 24



unlawful practice occurred . . . .” Mass. Gen. Laws ch. 151B, § 9. Defendants argue that

Plaintiff’s complaint is therefore untimely. [ECF No. 18 at 7]. Plaintiff maintains that any

untimely allegations are anchored by timely instances of discrimination, because Defendants’

actions constitute a continuing violation of anti-discrimination laws. [ECF No. 20 at 11].

       “Under Massachusetts law, the continuing violation doctrine serves as an exception to the

statute of limitations only if three prerequisites are satisfied.” Shervin v. Partners Healthcare

Sys., Inc., 804 F.3d 23, 34 (1st Cir. 2015). First, “the claim must be ‘anchored’ by . . . [an]

incident of discrimination or retaliation [which] transpir[ed] within the limitations period”;

second, the claim must arise from “a series of related events that have to be viewed in their

totality in order to assess adequately their discriminatory nature and impact”; and, “[t]hird, the

plaintiff must show that a reasonable person in her circumstances would have refrained from

filing a complaint within the limitations period.” Id. at 34–35 (first citing Cuddyer v. Stop &

Shop Supermarket. Co., 750 N.E.2d 928, 936–38 (Mass. 2001); and then citing Noviello v. City

of Bos., 398 F.3d 76, 86 (1st Cir. 2005)). “A plaintiff who seeks to derive the benefit of the

continuing violation doctrine bears the burden of establishing all three of its elements.” Id. at 34

(first citing Cuddyer, 750 N.E.2d at 941–42; and then citing Ocean Spray Crans., Inc. v. MCAD,

808 N.E.2d 257, 266–67 (Mass. 2004)).

               1.      Anchoring Claim

       Several of Plaintiff’s allegations are timely and could serve as anchoring claims,

including Anistasi’s hostility toward her and her being placed on a second performance plan.

“The anchoring conduct alone need not necessarily support her claim, but it must substantially

relate and contribute to the alleged course of discriminatory conduct.” Martin-Kirkland v.

United Parcel Serv., Inc., No. 03-4520H, 2006 WL 1110371, at *2 (Mass. Super. Ct. Apr. 11,




                                                 10
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 11 of 24



2006), judgment entered, No. 03-4520H, 2007 WL 1385616 (Mass. Super. Ct. Jan. 8, 2007),

aff’d, 885 N.E.2d 175 (Mass. App. Ct. 2008) (citing Cuddyer, 750 N.E.2d at 938). The Court

must therefore determine whether those anchoring claims are sufficiently related to the

underlying discrimination claim to constitute a continuing violation.

               2.      Series of Related Events

       Plaintiff maintains that “the illegal acts were interrelated throughout Plaintiff’s

employment, and part of a ‘culture’ of such illegal conduct . . . .” [ECF No. 20 at 14]. In order

for a later allegation to anchor a claim for purposes of the continuing violation doctrine, the

anchoring claims must arise from “a series of related events that have to be viewed in their

totality in order to assess adequately their discriminatory nature and impact.” Shervin, 804 F.3d

at 34–35. “This anchoring event must be ‘substantially relate[d]’ to earlier instances of

discrimination or retaliation and must contribute to the continuation of the pattern of conduct that

forms the basis of the claim.” Id. (quoting Cuddyer, 750 N.E.2d at 938); see also Morin v.

Murida Furniture Co., No. 072441E, 2009 WL 6067021, at *5 (Mass. Super. Ct. Sept. 30, 2009)

(“If the alleged anchoring event is not substantially related to the earlier incidents, then the

plaintiff may not claim the benefit of the continuing violation doctrine.”).

       Separate claims constitute a series of related events if, “when linked together, the

seemingly disparate incidents . . . show a prolonged and compelling pattern of mistreatment that

have forced a plaintiff to work under intolerable, sexually offensive, conditions.” Cuddyer, 750

N.E.2d at 937. In determining whether a series of events are sufficiently related,

       [t]he trial court must simply address the question: ‘Is the subject matter of the
       discriminatory acts sufficiently similar that there is a substantial relationship
       between the otherwise untimely acts and the timely acts?’ And, then make the
       inquiry: ‘Are the acts isolated and discrete or do they occur with frequency or
       repetitively or continuously?’




                                                  11
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 12 of 24



Brissette v. Franklin Cty., Sheriff’s Office, 235 F. Supp. 2d 63, 86–87 (D. Mass. 2003) (quoting

O’Rourke v. City of Providence, 235 F.3d 713, 731 (1st Cir. 2001) (emphasis in original)).

       Plaintiff alleges that Johnson purposefully told Anistasi about her Internal Complaint so

that he would retaliate against her. [ECF No. 20 at 8]. Anistasi’s ongoing hostility towards her

therefore substantially relates to Johnson’s underlying retaliatory actions, which were the basis

of Plaintiff’s Internal Complaint. See Heywood v. Buckley, No. SUCV201603146A, 2017 WL

1838466, at *4 (Mass. Super. Ct. Mar. 28, 2017) (finding that, at the motion to dismiss stage,

dismissal is not warranted where the plaintiff sufficiently alleges facts that, “when viewed in

their totality, might reasonably suggest that the continuing violation doctrine applies”).

Additionally, Plaintiff claims that she was placed on a second performance plan as a continuation

of Align’s pattern of ridding itself of females over the age of forty, [ECF No. 20 at 6], which

could reasonably be considered substantially related to the first allegedly discriminatory

performance plan imposed by Johnson, and to the alleged pattern of placing females over forty

on performance plans with discriminatory animus, see Heywood, 2017 WL 1838466, at *4.

               3.      Reason for Not Filing Earlier

       Under Massachusetts law,

       a plaintiff who demonstrates a pattern of sexual harassment that creates a hostile
       work environment and that includes conduct within the . . . statute of limitations,
       may claim the benefit of the continuing violation doctrine and seek damages for
       conduct that occurred outside the limitations period, unless the plaintiff knew or
       reasonably should have known that her work situation was pervasively hostile and
       unlikely to improve, and, thus, a reasonable person in her position would have filed
       a complaint with the MCAD before the statute ran on that conduct.

Cuddyer, 750 N.E.2d at 941–42. Because the applicability of the continuing violation doctrine

“depends on what the plaintiff knew or should have known and when, the application of the

continuing violation doctrine to a particular case frequently presents an issue of fact to be




                                                 12
          Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 13 of 24



decided by the jury.” Chaffee v. Dep’t of Corr., No. 021908, 2006 WL 4114304, at *6 (Mass.

Super. Ct. Dec. 20, 2006) (citing Clifton v. Mass. Bay Transp. Auth., 815 N.E.2d 614, 622

(Mass. App. Ct. 2004), aff’d in part and rev’d in part on other grounds, 839 N.E.2d 314 (Mass.

2005)).

          Plaintiff cites a number of reasons why she did not file her Complaint sooner. [ECF No.

20 at 13–14]. Whether or not these reasons establish that she knew or reasonably should have

known that her work situation was unlikely to improve is a question of fact to be decided by a

jury. See Vil v. PricewaterhouseCoopers LLP, No. 11-cv-10780, 2012 WL 3202852, at *10 (D.

Mass. Aug. 2, 2012) (“[P]laintiff’s allegations regarding conduct prior to [the limitations period]

may be actionable under chapter 151B in the event a jury could conclude that the delay in

initiating the suit was reasonable.”). Therefore, because Plaintiff has sufficiently alleged a

continuing violation, the Amended Complaint is timely under Chapter 151B.

          B.     Gender and Age Discrimination (Counts I and II)

          In the alternative, Defendants argue that, even if Plaintiff’s claims are timely, her gender

and age discrimination claims under Chapter 151B § 4(1), [Am. Compl. ¶¶ 96–116 (Counts I and

II)], fail because she has not pled facts sufficient to establish that she experienced an adverse

employment action. [ECF No. 18 at 14–17]. In order to plead a violation of Chapter 151B,

§ 4(1), Plaintiff must allege facts sufficient to demonstrate “(1) [that] she is a member of a

protected class, (2) [that] she suffered from an adverse employment action, (3) discriminatory

animus, and (4) a causal linkage between the discriminatory animus and the adverse employment

action.” Audette v. Town of Plymouth, 858 F.3d 13, 23 (1st Cir. 2017) (citing Lipchitz v.

Raytheon Co., 751 N.E.2d 360, 368 (Mass. 2001)). At the pleading state, a complaint need not

“lay[] out a fixed set of facts in support of [a plaintiff’s] claims of discrimination,” Posada v.




                                                   13
          Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 14 of 24



ACP Facility Servs., 389 F. Supp. 3d 149, 159 (D. Mass. 2019) (citing Gorski v. N.H. Dep’t of

Corr., 290 F.3d 466, 474 (1st Cir. 2002)), nor “establish every element of the prima facie case,”

id. (citing Rodriguez-Vives v. P.R. Firefighters Corps of P.R., 743 F.3d 278, 286 (1st Cir.

2014)).

          First, Plaintiff alleges that she was discriminated against on the basis of her gender and

age, both of which are protected classes under Chapter 151B. See Mass. Gen. Laws ch. 151B,

§ 4(1) (“It shall be an unlawful practice: 1. For an employer. . . because of the . . . gender identity

. . . of any individual . . . to discriminate against such individual . . . .” (emphasis added)); Mass.

Gen. Laws ch. 151B, § 4(1B) (“It shall be an unlawful practice: . . . . For an employer in the

private sector . . . because of the age of any individual . . . to discriminate against such individual

. . .” (emphasis added)). See, e.g., Bennett v. Saint-Gobain Corp., 453 F. Supp. 2d 314, 326 (D.

Mass. 2006) (“It is unlawful under both federal and Massachusetts law for an employer to

discharge an individual age 40 or older because of his age.”); Lipchitz, 751 N.E.2d at 368 (“It

was undisputed that [plaintiff] was a member of a protected class because she was a woman[.]”).

          Second, Plaintiff has alleged facts sufficient to support an adverse employment action

because she “has alleged enough facts to state plausible claims for both hostile work

environment and retaliation . . . .” Posada, 389 F. Supp. 3d at 159; see also Noviello, 398 F.3d at

90–91 (finding that a retaliatory hostile work environment constitutes “an adverse employment

action cognizable under chapter 151B, § 4(4)”). Because Plaintiff has effectively pled that she

was retaliated against after filing her Internal Complaint, see discussion infra Section III.C., and

was subjected to a hostile work environment, see discussion infra Section III.D., she has likewise

sufficiently pled that she experienced an adverse employment action based on her gender and

age.




                                                   14
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 15 of 24



       Finally, with respect to discriminatory animus and causation, the “plaintiff must prove by

a preponderance of the credible evidence that the defendant’s discriminatory animus contributed

significantly to [the adverse employment] action, that it was a material and important ingredient

in causing it to happen . . . [though not necessarily] the only cause of that action.” Cariglia v.

Hertz Equip. Rental Corp., 363 F.3d 77, 84 (1st Cir. 2004) (quoting Lipchitz, 751 N.E.2d at 371

n.19 (internal citation omitted)). Plaintiff has alleged continuous hostility towards her by

Johnson and others based on her gender, including alleging that Johnson made “disparaging

statements about [her] being a working mother, questioning whether it was even appropriate for

her to work at all,” asking a colleague if her husband works and “disparag[ing] Plaintiff for not

fraternizing with the almost all-male sales force . . . because she did not like to play golf or stay

out after hours and drink.” [Am. Compl. ¶¶ 8–12]. More generally, Plaintiff claims that her

experience is just one example of the kind of retaliation and hostility faced by women over the

age of forty in a workplace that discriminated against women by “promot[ing], participat[ing] in,

and condon[ing] a spring break-like corporate culture of drunkenness and ‘womanizing’” in

which “senior male managers . . . openly made sexual overtures toward female employees. . . .”

[Id. ¶¶ 13–20]. Further, Plaintiff asserts that the Defendants routinely retaliated against women

over the age of forty in order to encourage them to resign and named ten female employees who

“were over the age of 50 when they were forced out of work” and “replaced by males or females

under the age of 30.” [Id. ¶¶ 27–40]. Thus, Plaintiff has sufficiently alleged facts to support her

claim that Defendants’ animus against older women was “a material and important ingredient in

causing” her adverse employment action. See Cariglia, 363 F.3d at 84.

       “A work environment pervaded by harassment or abuse” that causes “intimidation,

humiliation, and stigmatization” constitutes employment discrimination under Chapter 151B,




                                                  15
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 16 of 24



which encompasses a “broad sweep of . . . conduct . . . .” College-Town, Div. of Interco, Inc. v.

Mass. Comm’n Against Discrimination, 508 N.E.2d 587, 591 (Mass. 1987). Here, Plaintiff has

adequately alleged both gender and age-based discrimination under the “broad sweep” of the

conduct covered by Chapter 151B. See id. “Further facts in support of her claims of

discrimination may be developed later through discovery.” Posada, 389 F. Supp. 3d at 159.

       C.      Retaliation and Retaliatory Hostile Work Environment (Counts III and VI)

       Plaintiff alleges that Defendants violated Chapter 151B by retaliating against her (Count

III), [Am. Compl. ¶¶ 117–28], and subjecting her to a retaliatory hostile work environment

(Count VI), [id. ¶¶ 139–43]. Chapter 151B provides that it is unlawful “[f]or any person [or]

employer . . . to discharge, expel or otherwise discriminate against any person because he has

opposed any practices forbidden under” Chapter 151B, § 4(4), “or [f]or any person to coerce,

intimidate, threaten, or interfere with another person in the exercise or enjoyment of any right

granted or protected by” Chapter 151B, § 4(4A). Bennett, 453 F. Supp. 2d at 331 (quoting Mass.

Gen. Laws ch. 151B, §§ 4(4), 4(4A)) (internal quotation marks omitted). Defendants argue that

Plaintiff’s claims of retaliation and retaliatory hostile work environment fail because she has not

alleged that she experienced an adverse employment action. [ECF No. 18 at 14–16].

       “[I]n order to establish a prima facie case of retaliation under [the] Massachusetts anti-

discrimination statute, [a plaintiff] ‘must show that (1) [s]he engaged in protected activity; (2)

[s]he suffered an adverse employment action; and (3) a causal link existed between the protected

activity and the adverse job action.’” Fantini v. Salem State Coll., 557 F.3d 22, 35 (1st Cir.

2009) (quoting Thompson v. Coca-Cola Co., 522 F.3d 168, 181 (1st Cir. 2008)). At the pleading

stage, the burden “is not intended to be onerous and the plaintiff need not establish every element




                                                 16
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 17 of 24



of the prima facie case. . . .” Posada, 389 F. Supp. 3d at 157–58 (citing Sullivan v. Liberty Mut.

Ins. Co., 825 N.E.2d 522, 530 (Mass. 2005)).

               1.      Engagement in Protected Activity

       “Pursuant to Mass. Gen. Laws ch. 151B, § 4(4), [a plaintiff] engages in a protected

activity ‘if she has opposed any practices forbidden under this chapter or . . . has filed a

complaint, testified or assisted in any proceeding under [Mass. Gen. Laws ch. 151B, § 5].’”

Fantini, 557 F.3d at 36 (quoting Mass. Gen. Laws ch. 151B, § 4(4)). “Protected conduct may

include filing a formal complaint of sexual harassment, ‘complaining to management or filing an

internal complaint of harassment, or meeting with co-workers to discuss how to stop sexual

harassment in the workplace.’” Youngblood v. City of Bos. Pub. Sch., No. SUCV201500309C,

2016 WL 7189833, at *6 (Mass. Super. Ct. Oct. 31, 2016) (quoting Ritchie v. Dept. of State

Police, 805 N.E.2d 54, 62 (Mass. App. Ct. 2004)). Here, Plaintiff clearly engaged in protected

conduct in 2014 when she utilized Align’s internal discrimination reporting procedure to file her

Internal Complaint. [Am. Compl. ¶¶ 41–53].

               2.       Adverse Employment Action

       Defendants argue that the Amended Complaint “does not allege any adverse employment

action that materially affected Plaintiff’s employment relationship, such as a demotion, reduction

in pay, or termination of employment . . . .” [ECF No. 18 at 15]. Plaintiff responds that the

adverse actions that resulted from her internal discrimination charge included: Johnson

disparaging Plaintiff for having complained to Align’s HR Director; Johnson revealing

Plaintiff’s Internal Complaint to Anistasi; Anistasi and Johnson subjecting Plaintiff to hostile

actions and a hostile environment; the HR Director failing to keep Plaintiff’s Internal Complaint

confidential; Johnson, the HR Director, and other Align staff failing to take adequate steps to




                                                  17
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 18 of 24



prevent Johnson and Anistasi from subjecting Plaintiff to reprisals on the basis of a confidential

matter; the Northeast Director of Sales giving Plaintiff a poor review without justification; and

cumulative illegal conduct that resulted in her constructive discharge. [Am. Compl. ¶¶ 54, 90,

121, 123, 125, 126, 128].

       “[A] claim of retaliation under G.L. c. 151B, § 4(4) or (4A) . . . is satisfied merely by a

showing that some detrimental action occurred in response to the employees’ assertion of

protected rights.” King v. City of Bos., 883 N.E.2d 316, 327 n.11 (Mass. App. Ct. 2008) (citing

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 58, 63–64 (2006)). An adverse

employment action must result in “real harm, as opposed to [Plaintiff’s] subjective feelings of

disappointment and disillusionment.” MacCormack v. Bos. Edison Co., 672 N.E.2d 1, 9 (Mass.

1996). “An employment action is adverse if it would have dissuaded a reasonable worker from

engaging in protected activity, such as making a charge of discrimination.” Posada, 389 F. Supp.

3d at 158 (citing Rodriguez-Vives, 743 F.3d at 284–85). Examples of adverse employment

actions include “assign[ment] of disparate work from similarly situated co-workers” and

“subject[ion] . . . to a hostile work environment . . . .” Id. (first citing Rodriguez-Vives, 743 F.3d

at 285–86; and then citing Noviello, 398 F.3d at 89–91). A plaintiff does not have to allege “to

have been fired, demoted, lost wages or salary, been denied benefits or transferred” to establish

that she experienced a “material disadvantage”; rather, an employee is retaliated against “when

objective aspects of the work environment are affected.” Youngblood, 2016 WL 7189833, at *6.

       “[U]nder Massachusetts law as under Title VII, subjecting an employee to a hostile work

environment in retaliation for protected activity constitutes an adverse employment action (and,

thus, triggers the statutory prophylaxis).” Noviello, 398 F.3d at 91. “[W]orkplace harassment, if

sufficiently severe or pervasive, may in and of itself constitute an adverse employment action




                                                 18
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 19 of 24



sufficient to satisfy the second prong . . . .” Id. at 89. “[R]udeness or ostracism, standing alone,

usually is not enough to support a hostile work environment claim.” Id. at 92 (citing Manatt v.

Bank of Am., 339 F.3d 792, 803 (9th Cir. 2003)). “[O]nly those actions, directed at a

complainant, that stem from a retaliatory animus . . . may be factored into the hostile work

environment calculus.” Id. at 93.

       Determining the existence of an actionable hostile work environment “requires the trier

of fact to assess the matter on a case-by-case basis, weighing the totality of the circumstances.”

Id. at 94 (citing Lipsett v. Univ. of P.R., 864 F.2d 881, 898 & n.18 (1st Cir. 1988)). “That a

series of minor retaliatory actions may, when considered in the aggregate, satisfy the . . . prima

facie ‘adverse action’ requirement, is settled law in this Circuit.” Votolato v. Verizon New

England, Inc., No. 16-cv-11663, 2018 WL 4696743, at *6 (D. Mass. Oct. 1, 2018) (emphasis

omitted) (quoting Alvarado v. Donahoe, 687 F.3d 453, 458–59 (1st Cir. 2012)).

       The allegations in the Amended Complaint, taken as true for purposes of considering the

motion to dismiss, “would permit . . . a reasonable jury to find that the plaintiff was subjected to

a retaliation-based hostile work environment.” Noviello, 398 F.3d at 93. Plaintiff contends that

Johnson illegally revealed her Internal Complaint to Anistasi so that Anistasi would retaliate

against her. [Am. Compl. ¶ 79]. As a result, Plaintiff alleges that Anistasi subjected her to years

of harsh treatment, including refusing to work on a project together, [id. ¶ 78], not returning

Plaintiff’s phone calls, [id. ¶ 56], shunning Plaintiff at company events, [id.], causing Plaintiff

humiliation by telling her to apologize to coworkers for incidents those coworkers did not think

warranted apology, [id. ¶ 63], falsely telling Plaintiff that customers and coworkers did not like

her, [id. ¶¶ 64–66], telling Plaintiff that she was a “horrible person,” [id. ¶ 689], and chastising

Plaintiff for filing her Internal Complaint, [id. ¶ 69]. Plaintiff has therefore alleged facts




                                                  19
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 20 of 24



sufficient to establish that she was subjected to a hostile work environment by the Defendants

arising out of retaliation for her Internal Complaint against Johnson. 1

               3.      A Causal Link Between the Protected Activity and the Adverse Job Action

       Retaliation requires a “but-for causal connection between the protected activity and the

adverse employment action.” Posada, 389 F. Supp. 3d at 158 (citing Univ. of Tex. Sw. Med. Ctr.

v. Nassar, 570 U.S. 338, 362 (2013)). While “mere temporal proximity . . . is usually not

enough,” it is sufficient if “the plaintiff can also prove that the individual knew of the protected

conduct when he or she engaged in the adverse action.” Id. (citing Pomales v. Celulares

Telefonica, Inc., 447 F.3d 79, 85 (1st Cir. 2006)). Plaintiff contends that Johnson revealed the

contents of her Internal Complaint to Anistasi in hopes that Anistasi would retaliate against her.

[Am. Compl. ¶ 79]. The adverse actions referenced above were plausibly in response to the

Internal Complaint filed by Plaintiff, and therefore adequately allege but-for causation.

       Plaintiff has stated a claim for retaliation and a retaliatory hostile work environment

because she has sufficiently pled that she engaged in a protected activity by filing the Internal

Complaint; that she suffered an adverse employment action in the hostile work environment

subsequently created by Johnson and Anistasi; and that that hostile work environment was

causally linked to the Internal Complaint.




1
  Though Plaintiff alleges facts that support her claim of constructive discharge, [Am. Compl.
¶¶ 97–116], the Court need not determine whether those allegations are alone sufficient to state a
claim for retaliation based on constructive discharge, because Plaintiff has sufficiently alleged
facts to support her claim that retaliation, retaliatory hostile work environment, and hostile work
environment constituted “adverse action.” See Johnson v. Amherst Nursing Home, Inc., No. 14-
cv-30100, 2015 WL 4750932, at *8 (D. Mass. Aug. 11, 2015) (explaining that a “[p]laintiff is
not required to establish a constructive discharge with regard to her retaliation claims . . . and the
court will not decide whether the facts alleged rise to that level.”)


                                                 20
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 21 of 24



       D.      Hostile Work Environment (Counts IV and V)

       In Counts IV and V, Plaintiff claims that the Defendants subjected her to a hostile work

environment on the bases of gender and age, respectively. [Am. Compl. ¶¶ 129–138].

Defendants claim that Plaintiff has failed to allege that she was subjected to severe and pervasive

harassment that would constitute a hostile work environment. [ECF No. 18 at 17–18]. Plaintiff

maintains that her claims, when viewed together, were “pervasive” and “unreasonably and

significantly interfered with her employment.” [ECF No. 20 at 19–20].

       An “abusive or hostile work environment” violates the statutory prohibition on

discrimination of protected classes. See Posada, 389 F. Supp. 3d at 157 (citing Valentin-

Almeyda v. Municipality of Aguadilla, 447 F.3d 85, 94 (1st Cir. 2006)). Assessment of

“whether a work environment is hostile requires a fact-specific analysis of the ‘frequency of the

discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.’” Dexter v. Dealogic, LLC, 390 F. Supp. 3d 233, 243 (D. Mass. 2019) (quoting

Thompson, 522 F.3d at 180)). For a plaintiff to plead a viable claim for a hostile work

environment, “[t]he alleged conduct must be ‘sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.’” Allard v.

Citizens Bank, 608 F. Supp. 2d 160, 166 (D. Mass. 2009) (quoting Oncale v. Sundowner

Offshore Servs., Inc., 523 U.S. 75, 78 (1998)). Though a single incident is generally insufficient

to establish that a work environment was hostile, one incident, if particularly egregious, may be

sufficient. Posada, 389 F. Supp. 3d at 157.

       There are two components to the hostile work environment inquiry: subjective and

objective. Allard, 608 F. Supp. 2d at 166. For the subjective component, “the plaintiff must




                                                21
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 22 of 24



demonstrate that she actually perceived the environment to be hostile or abusive as a result of the

defendant’s conduct.” Id. For the objective component, a plaintiff must demonstrate that the

“alleged conduct was sufficiently severe or pervasive that a reasonable person would perceive

the environment to be hostile or abusive.” Id. (citing Harris v. Forklift Sys., Inc., 510 U.S. 17,

21–22 (1993)).

        With regard to the subjective component, Plaintiff has described in detail the distress she

experienced as a result of what she felt was hostile and abusive behavior from the Defendants.

The Amended Complaint includes the Internal Complaint she made to Align about Johnson’s

behavior, in which she made statements such as “[w]orking under unnecessary pressure has put

me under duress and it’s a terrible way to feel. I have been bullied emotionally and . . . I have

endured this for 2 to 3 years and am at my breaking point.” [ECF No. 16-1 at 13]. Plaintiff also

wrote in the Internal Complaint that she “underst[oo]d the pressure that is inherent in [her] role

[in sales],” but that “[t]he added and undue pressure . . . caused an added burden to [her]

professionally and . . . spilled over into [her] personal life,” including increased anxiety that

disrupted her sleep patterns. [Id. at 3]. 2

        As to the objective component, “the plaintiff must show that the alleged conduct was

sufficiently severe or pervasive that a reasonable person would perceive the environment to be

hostile or abusive.” Allard, 608 F. Supp. 2d at 166. “[T]aunting in relation to” an internal

discrimination charge and “open and direct hostility clearly based on protected status” are

evidence of hostile work environment and retaliatory harassment. Noviello, 398 F. 3d at 93–94

(first citing Marrero v. Goya of P.R., Inc., 304 F.3d 7, 26 (1st Cir. 2002); and then citing Oncale,



2
 Because Plaintiff’s claims are not time-barred, see discussion supra at Section III.A, the Court
may consider all of the allegedly abusive and harassing behavior outlined by Plaintiff in the
Amended Complaint, including those that occurred prior to 2016.


                                                  22
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 23 of 24



523 U.S. at 80). In Posada v. ACP Facility Services, for example, the court found that the

plaintiff had stated a plausible claim that the alleged conduct was objectively offensive because

“a reasonable person would feel intimidated by threats of a co-worker and humiliated and

demeaned by embarrassing comments made or disparate work assigned by a supervisor,”

especially when considering “the cumulative effect of that intimidation [and humiliation] . . . .”

Posada, 389 F. Supp. 3d at 159.

       Plaintiff has stated a plausible claim that a reasonable person would feel humiliated and

demeaned by the facts alleged. For example, in a 2014 performance review, Johnson wrote:

“Your consistent inability to succeed over the last two years has kept your territory from growing

at the level that is expected of you, thus impacting the success of your Territory, the New

England Region, the Northeast Area and the entire company.” [ECF No. 16-1 at 2]. Yet, in her

Internal Complaint, Plaintiff provided statistical data that directly contradicted Johnson’s

statements about her performance. [Id. at 4–8]. Further, Plaintiff has alleged that Defendants

made inappropriate statements about her being a working mother, made sexual advances on

female employees, and forced women over the age of forty to resign by purposefully creating an

unsupportive and hostile environment in order to replace them with men under the age of thirty.

[Am. Compl. ¶¶ 8–40].

       Viewing the allegations in the light most favorable to the Plaintiff, a reasonable person

would perceive the environment created by Johnson to be humiliating, demeaning, and hostile,

with the continuously hostile environment arising directly out of the protected action of filing her

Internal Complaint. The “cumulative effect” of the intimidation and humiliation, Posada, 389 F.

Supp. 3d at 159, provide sufficient objective evidence of a hostile work environment.




                                                 23
        Case 1:19-cv-11462-ADB Document 29 Filed 07/07/20 Page 24 of 24



        Therefore, the Amended Complaint sufficiently states a claim of hostile work

environment on the basis of Plaintiff’s age and gender.

IV.     CONCLUSION

        Accordingly, Defendants’ motion to dismiss the Amended Complaint for Plaintiff’s

alleged failure to file her action within the statute of limitations and failure to plead facts

sufficient to state a claim, [ECF No. 17], is DENIED.

        SO ORDERED.

July 7, 2020                                                    /s/ Allison D. Burroughs
                                                                ALLISON D. BURROUGHS
                                                                U.S. DISTRICT JUDGE




                                                  24
